Citation Nr: 1704795	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  13-06 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a left eye disability, to include photophobia.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1966 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which, in pertinent part, denied service connection for a left eye disability. 

The Veteran testified before a VA Decision Officer (DRO) at a January 2013 hearing conducted at the RO.  Thereafter, he testified before the undersigned at a Board hearing in October 2013.  Transcripts of these hearings are of record and have been reviewed.

This appeal was before the Board in February 2015 on which occasion it was remanded for further evidentiary development.


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran's left eye disability had its onset during military service or is otherwise related to such service. 


CONCLUSION OF LAW

The criteria for service connection for a left eye disability have not been met.  38 U.S.C.A. §§ 1110, 1111 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2016).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  

The VA's duty to notify was satisfied through a letter dated in July 2012, which fully addressed all notice elements.  See Dingess/Hartman. v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with claims file.  As requested in the Board's remand directives, available post-service medical records have been obtained.  The Veteran has not identified any additional records that should be retrieved prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran was provided a VA examination in September 2012.  Pursuant to the Board remand, an additional VA examination was provided in April 2015.  The examinations are adequate for the purposes of the service connection claim adjudicated herein.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Thereafter, the RO issued a supplemental statement of the case in July 2015.  There has been substantial compliance with the Board's previous remand directives. See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a). 

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303 (b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111. 

A preexisting injury or disease is considered aggravated by military service where there is an increase in disability during service, absent a specific finding that the increase in disability was due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b). 

Service connection is possible for congenital or developmental diseases, but not congenital or developmental defects.  Quirin v. Shinseki, 22 Vet. App. 390 (2009).  The presumption of soundness also applies to congenital or developmental diseases. Id.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The Veteran asserts that service connection is warranted for his left eye disability, stating that he was treated for photophobia during military service and still has a strong sensitivity to light.  See VBMS VA 21-4138 Statement in Support of Claim received 11/20/2012, see also VBMS Hearing Transcript p. 4-7 received 01/08/2013.  Additionally, during the Board hearing, the Veteran stated he suffered an eye injury during service where a wood chip had to be removed from his eye.  See Virtual VA Hearing Transcript p. 7-8 received 01/28/2014.

A review of the evidence reveals that at the time of the May 1966 military entrance examination, defective vision was noted; however the Veteran was found acceptable for service.  In the accompanying report of medical history, also dated in May 1966, the Veteran denied a history of eye trouble.  Subsequent records reveal treatment for and a diagnosis of photophobia, to include a history of headaches associated with photophobia.  At the time of the June 1969 separation examination, clinical evaluation of the eyes was normal.  In the June 1969 report of medical history, the Veteran reported eye trouble.  The examining physician noted that the appellant had eye-photophobia (EPTS) and wore glasses for an astigmatism and myopia (EPTS).  A review of Medical Abbreviations, 15th edition, Neil M. Davis, reveals that EPTS is an abbreviation for existed prior to service. 

Post-service, the Veteran underwent a VA examination in September 2012.  At that time, his eye conditions included meibomian glands disease, blepharitis, nuclear sclerotic cataract, and pinguecula of both eyes.  The examiner determined that the claimed eye conditions were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The Veteran claimed a history of wood particles in both of his eyes.  Service treatment records revealed that the appellant had been bothered by photophobia in the past.  The examiner opined that the Veteran's left eye condition was less likely than not incurred in or caused by the saw dust injury and photophobia documented in the service treatment records.  

Although there was no finding of sensitivity to light at the time of the September 2012 VA examination, in the Veteran's notice of disagreement, he stated that he still had a strong sensitivity to light.  See VBMS VA 21-4138 Statement in Support of Claim received 11/20/2012.

The Veteran was provided an additional VA examination by a different VA examination in April 2015.  The examiner diagnosed nuclear sclerotic and cortical cataracts in both eyes, meibomian gland dysfunction, and pinguecula in both eyes.  In the accompanying medical opinion, the examiner stated that he saw no evidence of any left eye disabilities.  The visual acuity and visual field were normal.  Examination showed mild age related cataracts, mild blepharitis, and pinguecula.  He stated that there was no evidence in the records that the conditions began during or were caused by military service.  The examiner noted that the report of defective vison on the entrance examination appeared to have been referring to refractive error (myopia and astigmatism) and the Veteran's need for spectacle correction.  The records specifically detailed the light sensitivity was associated with headaches.  The examiner concluded that photophobia is very common with migraine headaches and that may have been the cause.  He noted that there was never an eye condition mentioned for the photophobia.

In an addendum opinion obtained in July 2015, the examiner who provided the April 2015 VA examination stated that the left eye disability of refractive error (myopia and astigmatism) clearly existed prior to service and there is no evidence of an event to cause aggravation of that condition, which is known to be congenital or developmental in nature.  Therefore, it is less likely than not that the condition was aggravated by service.  He again opined that no other eye disabilities are present.  The examiner noted that the diagnosis of photophobia was clearly associated with headaches in the service treatment records; however, he opined that it has no relationship to the left eye disability (refractive error) whatsoever.  The report of defective vision on entrance, again, refers to refraction; myopia and astigmatism.  This has no relationship to light sensitivity at all.  Further, the Veteran had no eye conditions present to cause light sensitivity on examination or in his records.  

Available post-service medical records demonstrate treatment for cataracts.  

Analysis

While the record demonstrates that the Veteran has been diagnosed with left eye cataracts, mild blepharitis, meibomian glands disease, and pinguecula, the weight of the evidence is against a finding that these disorders are related to military service; thus, service connection for a left eye disability is not warranted. 

The Board observes that defective vision was diagnosed at entrance into military service, which pursuant to available medical evidence, was referring to refractive error (myopia and astigmatism).  As such, the presumption of soundness does not apply to that condition.  Rather, the presumption of aggravation applies.  At the outset, the Board notes that refractive errors of the eyes are not considered diseases or injuries within the meaning of applicable legislation governing the awards of compensation benefits.  See 38 C.F.R. §§ 3.303 (c), 4.9.  

While service connection may be granted, in limited circumstances, for superimposed disability on a constitutional or developmental abnormality (see VAOPGCPREC 82-90, 55 F ed. Reg. 45,711 (1990); see also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)), there is no evidence that such occurred in this case.  In this regard, the evidence does not reflect any aggravation of the condition by service.  To the extent that the appellant asserts that the defective vision was aggravated by the photophobia diagnosed and treated during military service, in the July 2015 addendum opinion, the examiner opined that photophobia has no relationship to the left eye disability (refractive error) whatsoever.  Thus, the evidence fails to show that the defective vision diagnosed at entrance into military service was aggravated by such service.  

The Board also finds that service connection is not warranted for the currently diagnosed left eye conditions of cataracts, meibomian glands disease, mild blepharitis, and pinguecula.  In this regard, service treatment records are negative for diagnoses of the eye conditions at any time during or at separation from military service.  Moreover, following review of the evidence and examination of the Veteran, the VA examiners opined that the disorders are not related to active duty.  While the evidence demonstrates that the Veteran was treated for photophobia during military service and the Veteran contends that he still suffers from sensitivity to light, in the July 2015 VA addendum medical opinion, the examiner concluded that the appellant had no eye conditions present to cause light sensitivity.  The Board observes that the there are no other medical opinions of record to refute the opinions provided by the VA examiners, which were offered following review of the record and examination of the Veteran, and which were accompanied by a supporting rationale.  In particular, the Board finds the most recent, July 2015 opinion to be of high probative value.  In light of the foregoing, the Board finds that service connection is not warranted for the Veteran's left eye disability. 

The Board acknowledges the Veteran's assertion that his diagnosed left eye disabilities are related to military.  Although in some cases a layperson is competent to offer an opinion addressing the etiology of a disorder, the Board finds that, in this case, the determination of the origin of the eye conditions is a medical question not subject to lay expertise.  See Jandreua v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The conditions here involve a pathological process that is not readily observable to a layperson.  Moreover, while he is competent to report light sensitivity, the question of whether such sensitivity is due to a particular diagnosis of the eye is beyond his ability to determine, instead requiring medical training, expertise and experience. 

In light of the foregoing, the Board finds that service connection for a left eye disability is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service for an eye disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for a left eye disability, to include photophobia is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


